Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the amendments filed on 07/06/2022. 
Claims 1, 4, 10-10 and 19-20 have been amended. 
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims are rejected under 35 U.S.C. 103 as being unpatentable over Stiernagle “US 2012/0303154 A1” (Stiernagle) in view of Corder et al. “US 2014/0330603 A1” (Corder).
Regarding Claim 1:  A method for contactless delivery of an item at a brick and mortar retail location, comprising:
receiving, from a computing device, a request for an item, the item being physically located within the brick and mortar retail location (at least see Stiernagle Abstract; Figs. 1-2; [0002]);
in response to receiving the request for the item, causing a robotic delivery system associated with the brick and mortar retail location to retrieve the item (at least see Stiernagle Abstract; Figs. 1-2; [0002]);
causing the robotic delivery system to place the item in a delivery compartment at the brick and mortar retail location (at least see Stiernagle Abstract; Figs. 1-2; [0013]-[0014]);
receiving, from the computing device, authentication information verifying an identity of an individual associated with the request (at least see Stiernagle [0018] and [0031]);
in response to receiving the authentication information, releasing the item from the delivery compartment to the individual  (at least see Stiernagle [0012]); and
verifying the inventory information associated with the item in response to the item being removed by the individual from the delivery compartment (at least see Stiernagle [0013]-[0018]).
Stiernagle disclose the claimed invention but fails to explicitly disclose once the item is placed in the delivery compartment, automatically updating, in substantially real-time, inventory information associated with the item, the inventory information indicating the item is no longer available event though the item is physically located in the delivery compartment at the brick and mortar retail location. However, Corder disclose this (at least see Corder Abstract; [0006] and [0026]-[0028]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Corder’s teachings in Stiernagle’s RETAIL LOCATION ROBOTIC WALL SYSTEM enabled, for the advantage of retail store location to dispense and sell commodity products for efficient solution for delivering the items ordered online.
Regarding Claim 2:  The method of claim 1, wherein causing the robotic delivery system to place the item in the delivery compartment comprises causing the robotic delivery system to place the item in the delivery compartment in response to received location information associated with the computing device (at least see Stiernagle Abstract; Figs. 1-2).
Regarding Claim 3:  The method of claim 1, wherein the item is a first item and the method further comprises: receiving, from the computing device, a request for a second item; and causing the robotic delivery system to place the second item in the delivery compartment with the first item (at least see Stiernagle [0028]).
Regarding Claim 4:  The method of claim 3, further comprising automatically updating, in substantially real-time, inventory information associated with the second item, the inventory information indicating the second item is no longer available even though the second item is physically located in the delivery compartment at the brick and mortar retail location (at least see Stiernagle Abstract; [0012]).
Regarding Claim 5:  The method of claim 1, further comprising detecting that the item has been replaced into the delivery compartment (at least see Stiernagle[0034]).
Regarding Claim 6:  The method of claim 5, further comprising updating the inventory information associated with the item in response to the item being replaced into the delivery compartment (at least see Stiernagle [0022]).
Regarding Claim 7:  The method of claim 1, wherein the delivery compartment is accessible on an outer wall of the brick and mortar retail location (at least see Stiernagle Abstract).
Regarding Claim 8:  The method of claim 1, wherein the computing device is a remote computing device (at least see Stiernagle [0025]).
Regarding Claim 9:  The method of claim 1, wherein the computing device is associated with the brick and mortar retail location (at least see Stiernagle [0015]-[0016]).
Regarding Claims 10-20:  all limitations as recited have been analyzed and rejected with respect to claims 1-9.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FATEH M OBAID/Primary Examiner, Art Unit 3627